08/13/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 20-0615



                              No. DA 20-0615

IN THE MATTER OF:

C.S.,

            A Youth Under the Age of Eighteen.


                                 ORDER


        Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

        IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 8, 2021 within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                       Beth Baker
                                                           Justice, Montana Supreme Court
                                                                    August 13 2021